Citation Nr: 9930909	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of a stroke claimed as a result of VA 
hospitalization and medical treatment during April 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
August 1951.

This appeal arises from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim for 
compensation.


FINDINGS OF FACT

There is no competent medical evidence demonstrating that the 
veteran's stroke was precipitated or was incurred "as a 
result of" his April 1995 VA hospitalization, medical or 
treatment, including any medication prescribed or not 
prescribed incident thereto, or that any additional 
disability occurred as the result of such VA hospitalization, 
medical or surgical treatment.


CONCLUSION OF LAW

The veteran's claim of entitlement to benefits for residuals 
of a stroke pursuant to 38 U.S.C.A. § 1151 is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of his claim for service 
connection and payment of benefits for residuals of a stroke, 
pursuant to 38 U.S.C.A. § 1151.  A veteran claiming 
entitlement to VA benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

38 U.S.C.A. § 1151 (West 1991) mandates, inter alia, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment . . . [provided by 
the VA], and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation or death were service 
connected.

Id., emphasis added.

38 C.F.R. § 3.358 (1999) implements the statute, and provides 
in pertinent part that compensation is not payable for "the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was 
authorized."  38 C.F.R. § 3.358(b)(2).  A determination that 
any "additional disability" was caused by VA treatment, 
etc., must show that it is "not merely coincidental" with 
the treatment, but "actually the result" thereof; and 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

Section 1151 was recently modified by section 422(a) of 
Public Law 104-204; 110 Stat. 2926 (Sept. 29, 1996), to 
require that an injury from VA hospitalization be caused by 
"carelessness, negligence, lack of proper skill, error of 
judgment, or similar instance of fault;" or an 
"unforeseeable event," before benefits may be awarded under 
its provisions.  However, these amendments apply only to 
claims filed on or after the effective date of the statute, 
October 1, 1997.  Since the veteran's appeal was pending 
prior to this date, it continues to be subject to review 
under the prior statutory language and interpretation.  See 
38 U.S.C.A. § 1151 (West 1999); cf. Karnas v Derwinski, 1 
Vet. App. 308, 312-313 (1991) (where a law or regulation 
changes while a claim is pending, the version most favorable 
to the claimant will apply only if there is no indication of 
contrary congressional intent).

Thus, to be well grounded, the veteran's claim for benefits 
under 38 U.S.C.A. § 1151 (West 1991) must provide competent 
evidence of the existence of two elements: (1) that he 
suffered an additional disability when his condition prior to 
and after VA hospitalization or treatment are compared; and 
(2) that the additional disability occurred as the result of 
the VA hospitalization, medical or surgical treatment, 
irrespective of fault.

Records documenting the veteran's treatment at the VA Medical 
Centers (VAMCs) in Little Rock and Fayetteville, Arkansas, 
during April 1995, indicate that on April 4, 1995, the 
veteran was admitted to the Fayetteville VAMC due to 
increasing episodes of left-sided chest pain, radiating to 
the left arm and neck.  During this hospitalization, the 
veteran underwent telemetry monitoring.  On April 7, 1995, 
the veteran was transferred from the Fayetteville facility to 
the Little Rock VAMC for cardiac catheterization and possible 
percutaneous transluminal coronary angioplasty.  A history of 
status post non-Q wave myocardial infarction in November 1994 
with coronary artery disease, hypertension and diabetes 
mellitus was noted.  On April 10, 1995, he underwent a 
cardiac catheterization which revealed, in pertinent part, 
two vessel coronary disease involving the left anterior 
descending artery and circumflex artery; recommendation at 
the time was to proceed with angioplasty.  That same date the 
veteran underwent a percutaneous transluminal coronary 
angioplasty of the left anterior descending artery.  As he 
was being transferred to the coronary care unit (CCU) 
subsequent to this procedure, he had chest pain associated 
with diaphoresis, nausea, vomiting and shortness of breath.  
Electrocardiogram showed some nonspecific T wave changes and 
he was taken emergently back to the catheterization table for 
repeat angiogram-angioplasty where it was noted that the 
veteran had acute closure of the percutaneous transluminal 
coronary angioplasty site.  Following the procedure and after 
withdrawal of the balloon, it was noted that there was good, 
brisk, distal flow and no residual thrombus.  There were 
reportedly no complications related to the procedure and the 
veteran was noted to have tolerated the procedure well.  The 
veteran was transferred to the CCU in stable condition.  The 
veteran was observed over the next two days and was pain free 
with no EKG changes.  On April 12, 1995, he was discharged 
home, in a stable condition, with plans for follow-up with 
his local physician in approximately one month.  A number of 
medications were prescribed at time of discharge to include 
aspirin, Isordil, insulin, diltiazem, and captopril, along 
with a low-cholesterol, low-salt diet and a recommendation to 
increase his activity level.

On May 26, 1995, the veteran was admitted to Doctors Hospital 
of Springfield (Missouri), complaining of a headache, 
diminished left eye vision and loss of feeling on the left 
side.  Examination revealed that a stroke (right parietal 
occipital cerebral infarct) was in progress.  The veteran was 
placed on IV Heparin and, by the following day, his 
hemiparesis had resolved, but he continued to have left arm 
numbness and visual disturbances.  Some carotid artery 
stenosis was noted, and a neurology consultant recommended 
anticoagulation with Coumadin, which was administered.  The 
veteran was discharged to home on June 1, 1995, with "no 
significant neurologic symptoms."  There is no indication in 
the summary of this hospitalization that the cerebral infarct 
was believed to be related to the veteran's angioplasty.

Two other pertinent medical records are contained in the 
claims file.  In September 1996, a VA physician reviewed the 
veteran's claims file, including his record of 
hospitalization at the Arkansas VAMCs in April 1995.  Because 
the veteran had claimed that his stroke was caused by VA 
physicians' failure to prescribe Coumadin, a blood thinner, 
at the time of his angioplasty, the physician reviewed the 
discharge medications.  She noted that the veteran was 
directed to take aspirin, which is a blood thinner, at that 
time.  She did not express an opinion as to whether the 
veteran's procedure was related to his stroke because, at the 
time she reviewed the record, the private record of 
hospitalization for a right cerebral infarct had not been 
obtained and there was no evidence in the claims file of a 
stroke having occurred.

The other pertinent medical evidence is a July 1997 letter 
from the veteran's private physician, James L. Godard, D.O., 
to VA offices in Kansas City, Missouri.  Dr. Godard noted the 
veteran's history of atherosclerotic coronary disease, 
bronchospastic COPD, status post coronary arterial bypass 
graft, left pleural effusion, history of a cerebral vascular 
accident with left hemiparesis, hypercholesterolemia, history 
of hypertension and diabetes mellitus.  He indicated that the 
veteran's prognosis was poor, and that his overall condition 
made it impossible for him to travel long distances for 
treatment and medication.  However, Dr. Godard expressed no 
opinion as to whether the veteran's stroke was related to his 
April 1995 angioplasty and subsequent medication.

After carefully reviewing the claims files, the Board 
observes that there are no comments or opinions by any health 
care professional which suggest in any way that the veteran's 
May 26, 1995 stroke was a result of his earlier April 1995 
angioplasty, any treatment incident to the angioplasty, or 
any medication administered or not administered incident to 
the angioplasty.  The veteran's representative requested and 
was granted extra time following the July 1999 hearing before 
the Board to offer additional evidence.  However, no 
competent medical evidence was submitted to demonstrate 
either that the veteran incurred an additional disability 
during his April 1995 angioplasty, or that any additional 
disability resulted from any VA treatment, medication or 
failure to medicate the veteran incident to that procedure.  
The only suggestions to this effect in the record are the 
veteran's testimony, statements and the argument of his 
service representative.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held consistently 
that lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno, 6 Vet. App. at 469; 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 95, 99 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) (lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay witness not competent to offer evidence that 
requires medical knowledge).  Therefore, in the absence of 
any competent medical evidence to support his assertions, the 
veteran's claim of entitlement to benefits for residuals of a 
stroke pursuant to 38 U.S.C.A. § 1151 cannot be well grounded 
and must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

The claim for compensation benefits for residuals of a stroke 
claimed pursuant to 38 U.S.C.A. § 1151 (West 1991) is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

